IN THE MATTER OF THE PETITION                                                           *      IN THE
FOR REINSTATEMENT OF
JOHN FRANKLIN BLEVINS                                                                   *      COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                        *      OF MARYLAND

                                                                                        *      Misc. Docket AG No. 81

                                                                                        *      September Term, 2021

                                                                                   ORDER

                    Upon consideration of the Verified Petition for Reinstatement and Bar Counsel’s

Consent to Petition for Reinstatement with Terms, filed in the above-captioned case, it is

this 22nd day of July, 2022,


                    ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                    ORDERED, that John Franklin Blevins is reinstated as a member of the Bar of

Maryland subject to the terms and conditions of the Monitor Agreement; and it is further


                    ORDERED, that the Clerk of the Court shall replace the name John Franklin

Blevins upon the register of attorneys entitled to practice law in this State and certify that

fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in

this State.


                                                                                     /s/ Matthew J. Fader
                                                                                          Chief Judge
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2022-07-22
                       11:06-04:00



Suzanne C. Johnson, Clerk